"Before a writ of certiorari can properly issue, unless applied for in forma pauperis, it must appear from the record that the bond required by the Civil Code (1910), § 5185 [Code of 1933 § 19-206], has been duly approved by the judicial officer before whom the case was tried in the first instance." Southeastern Mutual Fire Insurance Co. v. Davison, 25 Ga. App. 83
(102 S.E. 460); Hamilton v. Phenix Insurance Co., 107 Ga. 728
(33 S.E. 705); Dykes v. Twiggs County, 115 Ga. 698
(42 S.E. 36). The certificate of the trial magistrate in the present case, that "all costs which have accrued on the trial of said case have been paid by petitioner for certiorari, and that such petitioner has given bond and security as required by law," is not the equivalent or a sufficient substitute for the written approval of the bond required by law; and as an approval of the bond does not otherwise appear from the record, the judge of the superior court properly dismissed the certiorari. Southern Railway Co. v. Oliver, 13 Ga. App. 5
(78 S.E. 684); Lester v. Cone, 16 Ga. App. 571
(85 S.E. 766); Sanford v. Wade, 17 Ga. App. 366
(86 S.E. 945); Souerbry v. Orrell, 26 Ga. App. 369
(106 S.E. 211); Butters Mfg. Co. v. Fraley, 46 Ga. App. 712
(169 S.E. 55).
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                          DECIDED MAY 14, 1940.